DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

Claim 10 (Currently Twice-Amended) An electrical connecting element comprising:
a stretchable insulation sheet;
two or more first conductive threads exposed on one surface of the stretchable insulation sheet, the two or more first conductive threads extending in a predetermined direction and being parallel with each other in a direction orthogonal to the predetermined direction;
two or more second conductive threads exposed on the other surface of the stretchable insulation sheet, the two or more second conductive threads extending in the predetermined direction and being parallel with each other in a direction orthogonal to the predetermined direction;
two or more first resin threads exposed on the one surface of the stretchable insulation sheet, the two or more first resin threads having thermal adhesiveness and not overlapping with any of the two or more first conductive threads; and
two or more second resin threads exposed on the other surface of the stretchable insulation sheet, the two or more second resin threads having thermal adhesiveness and not overlapping with any of the two or more second conductive threads, wherein
the two or more first conductive threads and the two or more second conductive threads are sewn to the stretchable insulation sheet by a lockstitch and connected to each other,
the two or more first resin threads and the two or more second resin threads are sewn to the stretchable insulation sheet by a lockstitch and connected to each other,
the two or more first conductive threads and the two or more first resin threads are alternately disposed on the one surface of the stretchable insulation sheet, and
the two or more second conductive threads and the two or more second resin threads are alternately disposed on the other surface of the stretchable insulation sheet.

Allowable Subject Matter
Claim 10 is allowed.

The following is an examiner’s statement of reasons for allowance of claim 10: 
The prior art does not teach or suggest an electrical connecting element comprising: two first conductive threads being parallel and extending in a predetermined direction exposed on one surface of a stretchable insulation sheet; two second conductive threads being parallel and extending in a predetermined direction exposed on the other surface of the stretchable insulation sheet; two first resin threads exposed on the one surface and not overlapping with the two first conductive threads; and two second resin threads exposed on the other surface and not overlapping with the two second conductive threads, the two first conductive threads and the two second conductive threads are sewn in to the stretchable insulating sheet by a lockstitch and connected to each other, the two first and second resin threads are sewn to the stretchable insulation sheet by a locksmith and connected to each other, the two first conductive threads and the two first resin threads are alternately disposed, and the two second conductive threads and the two second resin threads are alternately disposed; in combination with all other features claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chung et al. (US PG. Pub. 2011/0130060) discloses a textile digital band and fabrication method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847